                        Case 4:19-cv-00035-RM-LAB Document 137 Filed 12/07/20 Page 1 of 4




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road
                    4   Suite 600
                        Phoenix, Arizona 85016
                    5   Telephone: (602) 916-5000
                        Email: tberg@fclaw.com
                    6   Email: amy@fclaw.com
                        Email: rcurtis@fclaw.com
                    7   Email: scohan@fclaw.com
                    8   Attorneys for Defendants
                        State of Arizona, Andy Tobin, and Paul Shannon
                    9
                  10                              UNITED STATES DISTRICT COURT
                  11                                   DISTRICT OF ARIZONA
                  12    RUSSELL B. TOOMEY,                             No. 4:19-cv-00035
                  13                     Plaintiff,                    DEFENDANTS STATE OF
                                                                       ARIZONA’S, ANDY TOBIN’S, AND
                  14          v.                                       PAUL SHANNON’S RESPONSE TO
                                                                       PLAINTIFF’S MOTION TO
                  15    STATE OF ARIZONA; et al.,                      EXPEDITE CONSIDERATION OF
                                                                       PLAINTIFF AND THE CLASSES’
                  16                     Defendants.                   OBJECTIONS TO REPORT &
                                                                       RECOMMENDATION
                  17
                  18
                  19          Defendants State of Arizona, Andy Tobin as Director of the Arizona Department of

                  20    Administration, and Paul Shannon as Acting Assistant Director of the Benefits Services

                  21    Division of the Arizona Department of Administration (collectively, the “State

                  22    Defendants”) hereby respond to Plaintiff’s Motion to Expedite Consideration Of Plaintiff’s

                  23    And The Classes’ Objections To Report And Recommendation (Doc. 136).                 State

                  24    Defendants do not object to the Court’s timely consideration of the parties’ briefing and

                  25    setting of oral argument; however, State Defendants request a reasonable timeframe to

                  26    respond to Plaintiff’s And The Classes’ Objections To Report And Recommendation (the
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 137 Filed 12/07/20 Page 2 of 4




                    1   “Objections”) (Doc. 135).
                    2          Pursuant to Rule 72, State Defendants are granted fourteen days to respond to
                    3   Plaintiff’s Objections. This is already a quick turnaround time, which affords the Court the
                    4   opportunity to resolve the objections to the Report and Recommendation in a timely
                    5   fashion. This standard response time is further warranted here for two reasons. First,
                    6   Plaintiff’s Objections consist of nearly ten full pages of complex, nuanced legal arguments.
                    7   While some of these arguments merely repeat what was in Plaintiff’s Motion for
                    8   Preliminary Injunction, many of them are new. It is unfair and unduly burdensome to
                    9   require State Defendants to respond to complex and novel arguments in a shortened
                  10    timeframe. This is particularly so because the relief requested in Plaintiff’s Motion for
                  11    Preliminary Injunction is significant. Second, several members of State Defendants’
                  12    counsel team are preparing for arbitration and are in multiple depositions during the next
                  13    two weeks while others are involved in year-end transactions. As a result, their time to
                  14    prepare an appropriate response to the Objections is limited (especially considering it is also
                  15    holiday season).
                  16           Moreover, Plaintiff’s Motion to Expedite provides no reason to reduce State
                  17    Defendants’ time to respond. As an initial matter, Plaintiff does not actually appear to
                  18    request that the Court order State Defendants to respond in less than fourteen days. (See
                  19    generally Doc. 136). Instead, it appears that Plaintiff’s request relates solely to the Court’s
                  20    consideration of the Objections, and not State Defendants’ responses.
                  21           Plaintiff’s Motion to Expedite does suggest, however, that expedited consideration
                  22    is necessary because it will affect discovery and because Plaintiff is allegedly suffering
                  23    harm in the interim. Neither of these reasons support reducing State Defendants’ response
                  24    time. First, discovery in this matter is not set to close until six months from now—May 3,
                  25    2021. (Doc. 130 at 2:3–4). This provides more than enough time for the Court to provide
                  26    State Defendants a reasonable time to respond and rule on the Motion for Preliminary
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     -2-
                        Case 4:19-cv-00035-RM-LAB Document 137 Filed 12/07/20 Page 3 of 4




                    1   Injunction, and then for the parties to engage in meaningful and fulsome discovery.
                    2   Permitting State Defendants their full time to respond will not cause the scheduling order
                    3   to be amended or otherwise delay the case. Second, this case has already been pending for
                    4   nearly two years. Permitting State Defendants a reasonable time to respond to Plaintiff’s
                    5   Objections is immaterial in this context.
                    6          For these reasons, the State Defendants respectfully request that the Court grant them
                    7   fourteen days to respond to Plaintiff’s Objections.
                    8          DATED this 7th day of December, 2020.
                    9
                                                                      FENNEMORE CRAIG, P.C.
                  10
                  11
                                                                      By: s/ Ryan Curtis
                  12                                                      Timothy J. Berg
                                                                          Amy Abdo
                  13                                                      Ryan Curtis
                                                                          Shannon Cohan
                  14                                                      Attorneys for Defendants State of
                                                                          Arizona, Andy Tobin, and Paul
                  15                                                      Shannon
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -3-
                        Case 4:19-cv-00035-RM-LAB Document 137 Filed 12/07/20 Page 4 of 4




                    1                                      CERTIFICATE OF SERVICE
                    2              I hereby certify that on this 7th day of December, 2020, I electronically transmitted the
                    3   attached document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                    4   Notice of Electronic Filing to the following CM/ECF registrants:
                    5
                                                               Victoria Lopez
                    6                                         Christine K. Wee
                                                      ACLU FOUNDATION OF ARIZONA
                    7                                    3707 N. 7th Street, Suite 235
                                                             Phoenix, AZ 85014
                    8                                        vlopez@acluaz.org
                                                              cwee@acluaz.org
                    9                                       Attorneys for Plaintiff
                  10                                        Joshua A. Block
                                                             Leslie Cooper
                  11                        AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                                       125 Broad Street, Floor 18
                  12                                     New York, NY 10004
                                                            jblock@aclu.org
                  13                                       lcooper@aclu.org
                                                         Attorneys for Plaintiff
                  14
                                                             Wesley R. Powell
                  15                                        Matthew S. Friemuth
                                                     WILLKIE FARR & GALLAGHER LLP
                  16                                         787 Seventh Ave.
                                                           New York, NY 10019
                  17                                       wpowell@willkie.com
                                                          mfriemuth@willkie.com
                  18                                       Attorneys for Plaintiff
                  19                                        Paul F. Eckstein
                                                             Austin C. Yost
                  20                                     PERKINS COIE, LLP
                                                    2901 N. Central Ave., Ste. 2000
                  21                                      Phoenix, AZ 85012
                                                      PEckstein@perkinscoie.com
                  22                                    AYost@perkinscoie.com
                                           Attorneys for Defendants Arizona Board of Regents
                  23     dba University of Arizona; Ron Shoopman; Larry Penley; Ram Krishna; Bill Ridenour;
                                 Lyndel Manson; Karrin Taylor Robson; Jay Heiler; and Fred Duval
                  24
                                                                 /s/ Lynn M. Marble
                  25
                        17616632
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                         -4-
